DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. (US2005/0057082).  Regarding claim 1, Hatta teaches a vehicle seat including a foldable seat kinematic which has a backrest part (14) and a seat part (12), said seat kinematic being adjustable between a normal position (fully upright, see Figure 1) and a folded-forward functional position (Figures 4-6), said seat kinematic being manually foldable from the normal position into the folded-forward functional position (see paragraph [0072] where it implies a user has folded down the seat back); a motor (24); an activating system (26) which is adapted to be driven by the motor between a deactivated position and an activated position (see paragraph [0072]); a connecting rod (22R and 22L) provided between the activating system (26) and the seat kinematic (12 and 14 combined); wherein the seat kinematic is movable from the folded-forward functional position into the normal position by the activating system and the connecting rod when the motor is actuated so as to drive the activating system from the deactivated position to the activated position, said activating system being configured to not interfere with the seat kinematic when said activating system is in the deactivated position (see paragraphs [0038], [0048]).

Regarding claim 2, Hatta further teaches wherein the connecting rod (22R and 22L) has a first end and second end, said first end is connected with the seat kinematic (near A1, see Figure 1) and said second end is actuatable by the activating system (26, see Figure 2).

Regarding claim 3, Hatta further teaches wherein said first end of the connecting rod (22R and 22L) is articulated (via 38) on the seat kinematic (see paragraph [0052]).

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636